OPINION — AG — 74 O.S. 1965 Supp., 1115 [74-1115] CREATES THE POSITION OF ASSOCIATE DIRECTOR, OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK COMMISSION, AND DESIGNATES THE DIRECTOR OF SAID DEPARTMENT AS THE APPOINTING AUTHORITY. SAID DIRECTOR — NOT THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK COMMISSION — MAY EXERCISE HIS DISCRETION IN THE SELECTION OF THE APPOINTEES, BUT MAY NOT, CONSISTENT WITH HIS DUTY, EXERCISE HIS DISCRETION TO WHETHER THERE SHALL BE AN APPOINTMENT. IT IS THE DUTY OF THE DIRECTOR TO EXERCISE GOOD FAITH AND DILIGENCE TO SELECT AND APPOINT A SUITABLE PERSON TO THE SAID POSITION OF ASSOCIATE DIRECTOR AS PROVIDED BY LAW. CITE: 74 O.S. 1965 Supp., 1101-1121 [74-1101] — [74-1121], OPINION NO. 65-276 (HARVEY CODY)